Citation Nr: 0205024	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This case is now determined to be before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the RO.  

In that decision, the RO granted service connection and 
assigned a 50 percent rating for PTSD, effective on August 8, 
1997.  

The veteran submitted a statement requesting an increase for 
the service-connected PTSD in September 1998.  The Board 
construes this correspondence from the veteran as a Notice of 
Disagreement (NOD) with respect to initial rating action 
taken in the November 1997.  

The case was remanded by the Board to the RO in November 2000 
for additional development of the record.  

In a February 2002 rating action, the RO then assigned a 70 
percent rating for the service-connected PTSD, effective on 
September 8, 1999.  

Accordingly, the Board has undertaken to restate the issue as 
reflected on the preceding page.  



FINDINGS OF FACT

1.  The service-connected PTSD has been shown to more nearly 
approximate a disability picture consistent with that 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: an inability to establish and maintain effective 
relationships, homicidal thoughts, obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) since the effective date of the 
grant of service connection.  

2.  The service-connected PTSD is not shown to be productive 
of total social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; and/or memory loss for names 
of close relatives, own occupation or own name have never 
been shown.  

3.  The veteran is shown to have a high school education or 
its equivalency and, following military service, worked as a 
carpenter, a longshoreman and a general laborer.  His longest 
employment was as a longshoreman for 13 years; his last 
employment was in 1993.  

4.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximate that of the 
veteran being precluded from obtaining or retaining 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected PTSD have been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.130 including Diagnostic Code 9411 (2001).  

2.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including 
Diagnostic Code 9411 (2001).  

3.  The criteria for the assignment of a TDIU rating have 
been met since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16, 4.19 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO granted service connection for PTSD and 
assigned a 50 percent rating in a November 1997 rating 
decision.  This rating was effective on August 11, 1997.  

In September 1998, the veteran submitted a statement 
requesting an increase for the service-connected PTSD and 
also asserting that he was unable to maintain substantially 
gainful employment as a result of the service-connected PTSD.  

As such, the Board construes the September 1998 
correspondence as an NOD and determines that the current 
appeal stems from the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection for PTSD.  

The veteran's service-connected PTSD was evaluated in 
November 1998 at a VA examination given on a fee basis.  The 
veteran complained of flashbacks and recurrent nightmares.  
The veteran also noted guilt, depression, hopelessness and 
worthlessness.  

On the mental status examination, the veteran was alert, but 
he was guarded and aloof.  He had poor eye contact.  The 
veteran bit his fingernails during the interview.  His speech 
was coherent, but he was fidgety.  The veteran was oriented 
to time, place and person.  His mood and affect were neutral 
and appropriate.  Thought content showed evidence of low self 
esteem, guilt feelings, helplessness, hopelessness, recurrent 
nightmares, flashbacks and suicidal ideations without a plan.  

The veteran felt paranoid and had shown difficulty in 
controlling his anger.  The veteran was unable to name the 
current president of the United States.  He had difficulty in 
remembering the date or the month.  He was able to state the 
year.  The veteran was able to do serial 3's.  His insight 
and judgment were fair.  His memory for immediate, recent and 
remote events was intact.  He admitted to auditory 
hallucinations.  

The diagnosis was that of delayed PTSD.  The examiner noted 
that the veteran was socially isolated and avoided any public 
places.  He stayed to himself.  The examiner also noted that 
the veteran had not been employed since 1993 because of his 
difficulties in dealing with the public without violent 
outbursts.  The veteran's mental status did not show any 
major cognitive deficits or that he was incapacity to handle 
his own funds.  

A staff psychologist from the VA Medical Center wrote a 
letter to the veteran in April 1999 summarizing his treatment 
and diagnosis with regard to the service-connected PTSD.  The 
psychologist indicated that he had known the veteran since 
September 1997 when he was enrolled in the treatment program 
where the psychologist worked.  

The psychologist's impression was that the veteran had a full 
set of symptoms relating to PTSD including frequent traumatic 
nightmares, periodic flashbacks, problems with the management 
of anger, problems with sleep and hyperarousal, survival 
guilt, guilt for actions carried out under orders in Vietnam, 
chronic dysphoric mood and intrusive thoughts.  The 
psychologist opined that those symptoms seriously reduced the 
veteran's ability function in social, vocational, 
educational, and familial settings.  

The psychologist pointed out that their records indicated a 
diagnosis of chronic and severe PTSD in 1997 with dysphoric 
mood, survival guilt, cognitive numbing and hyperarousal 
among other symptoms; with a Global Assessment of Functioning 
(GAF) score of 45.  The psychologist added that several other 
medical specialists had confirmed the diagnosis and also 
assigned a GAF score of 45.  

The psychologist concluded that several professionals across 
four programs had provided diagnoses of PTSD, chronic, some 
indicating the degree of symptomatology as "severe" and 
indicated serious problems with daily functioning that had 
remained relatively stable over time.  

The veteran was afforded a psychological evaluation in 
January 2001 pursuant to directives set forth in a November 
2000 remand by the Board.  At that time, the veteran's 
symptoms and complaints included recurrent sleep difficulty 
do to frequent nightmares; intrusive daytime recollections of 
traumatic combat experiences that were triggered by crowds, 
watching television, the smell of gasoline, the sound of 
helicopters, and the sound and sight of rain; avoidance of 
relationships with anyone, intimately and/or socially; 
isolation; hyperarousal, crying spells, angry outbursts; 
paranoia; and homicidal thoughts.  

The veteran noted that he was unable to hold a job after high 
school due to his "attitude."  Following military service, 
the veteran indicated that he had worked as a carpenter, a 
longshoreman and a general laborer.  The veteran indicated 
that his longest employment was that of a longshoreman for 13 
years and that his last employment was in 1992 and 1993.  

On the mental status examination, the veteran's gait was 
noted to be intermittently shuffling and hesitating, which 
appeared to be a manifestation of anxiety rather than a 
difficulty with muscular control.  He was alert and oriented 
to all, but the year, reporting it to be 2000.  His eye 
contact was poor, and through much of the examination, he 
mostly casted his eyes to the edges of the room and explained 
that the small room made him feel rather uncomfortable.  He 
often tapped his foot anxiously during the examination.  

As the examination progressed to more difficult subjects, the 
veteran fidgeted quite noticeably with a plastic bag of 
medications in his hand.  His hygiene was fair.  His 
attention to the examination was partial.  During times when 
he appeared to be more relaxed, there appeared to be no 
attentional deficit, but as he became more anxious, he often 
required questions to be repeated before he could address 
them.  

The veteran's concentration was also impaired, but the 
examiner noted that, during the portion of the examination 
when concentration and memory were tested, the veteran 
appeared more anxious and appeared to put in a relatively 
poor effort.  His concentration and memory testing appeared 
quite poor.  He was able to remember no items out of three, 
after three minutes, and only one item with reminders.  His 
fund of knowledge was noticeably poor.  He knew that there 
were seven days in a week, but did not know how many weeks in 
a year.  He did not know who the current President was.  He 
did not know who was the President when he was in Vietnam.  
He did not know in which direction the sun set.  

The veteran's thoughts were generally relevant to the 
questions asked, but there were several occasions when the 
veteran became tangential or disorganized and required 
redirection.  He reported that, on occasion, he had auditory 
hallucinations of voices asking him why he was living.  He 
did not report that they said anything else.  The veteran 
denied having visual hallucinations.  His mood was reported 
as depressed and anxious.  His affect appeared significantly 
anxious.  He denied current suicidal or homicidal thoughts.  
His insight was poor.  His judgment was partial.  

There was some impairment of thought process and 
communication in the form of impaired concentration, impaired 
attention and tangential and disorganized thought process.  
The veteran reported ideas that people might have been 
talking about him on occasion and that voices asked him why 
he continued to live.  The veteran reported a history of 
inappropriately impulsive behavior in the form of verbal and 
physical outburst.  He denied current suicidal or homicidal 
thoughts.  

The veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was oriented to 
all but the year.  He demonstrated memory impairment and 
reported memory impairment, though the demonstrated memory 
impairment may have been exaggerated by his lack of effort 
during the examination.  Obsessive or ritualistic behavior 
was denied.  Rate and flow of speech were normal.  Panic 
attacks were not reported by the veteran.  

The veteran admitted to both having depression and anxiety.  
Sleep impairment was reported on a nightly basis and waited 
to daytime fatigue.  The veteran was found competent to 
manage his own funds.  The diagnoses were those of PTSD, 
combat related; heroin and cocaine dependence, in full 
sustained remission; personality disorder, not otherwise 
specified.  The GAF score was listed as 45.  

In conclusion, the examiner opined that the veteran was 
certainly not capable of obtaining gainful employment at that 
time, now that he no longer had the previously facilitating 
effect of his drugs of abuse.  He had stated that his 
prescription medications did not provide the same degree of 
benefit as the heroin and cocaine.  

The examiner noted, however, that the question remained 
whether the veteran's unemployability was solely due to the 
PTSD, or to other factors.  The examiner noted that the 
confounding factor was the veteran's history of difficulty 
maintaining employment prior to being drafted.  

According to the examiner, the veteran clearly stated that 
the problem with maintaining employment at that earlier time 
was an internal problem of his own, and, when he described 
what would most limit his ability to maintain employment at 
the current time, the veteran stated that his verbal and 
emotional outbursts would be the primary inhibitor.  

It was the examiner's opinion, therefore, that it would be 
impossible to definitively separate the veteran's pre-
military employment difficulties from his post-military 
employment difficulties and to attribute a value to each.  

In a January 2002 Supplemental Statement of the Case, the RO 
informed the veteran of the new laws set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In a February 2002 rating decision, the RO increased the 
rating to 70 percent for the service-connected PTSD, effect 
on September 8, 1999.  


II.  Legal Analysis


A.  Increased Rating

At the outset, the Board notes that, during the pendency of 
this appeal, the rating for the service-connected PTSD was 
increased from 50 percent to 70 percent, effective on 
September 8, 1999.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of an increased 
rating for PTSD remains in appellate status.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (2001).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2001), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is for application under Diagnostic 
Code 9411 where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In considering the evidence of record, the Board finds that 
the level of disability referable to the service-connected 
PTSD is currently shown to satisfy the criteria for the 
assignment of a 70 percent rating, but not more.  

Specifically, the examiner in January 2001 noted deficiencies 
in most areas, including impaired judgment and thinking.  The 
examiner indicated that the veteran exhibited depression, 
anxiety, impaired impulse control, impaired concentration, 
and impaired memory.  His GAF score was listed as 45.  

Moreover, the Board finds that the veteran's PTSD has been 70 
percent disabling since the effective date of the grant of 
service connection.  The findings at that veteran's 
examinations, including the GAF scores, have been consistent 
since the effective date of service connection.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected PTSD as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  

It should be noted, however, that gross impairment in thought 
processes, persistent delusions, grossly inappropriate 
behavior, persistent danger of hurting self or others and 
memory loss of names of close relatives have not been 
demonstrated.  The veteran denied current suicidal or 
homicidal thoughts, and panic attacks were not reported.  He 
was still able to maintain minimal personal hygiene and other 
basic activities of daily living.  Hence, a 100 percent 
schedular rating is not warranted for the service-connected 
PTSD.  


B.  TDIU

The veteran claims that he is unemployable as a result of his 
service-connected PTSD.  

All relevant evidence has been obtained and there is no 
indication in the record that there are other pertinent 
records available that should be associated with the claims 
file in order to adjudicate the claim.  

Moreover, in light of the favorable action taken hereinbelow 
on this matter, the veteran is not prejudiced thereby and no 
further assistance in developing the facts pertinent to his 
claim is required in order to comply with the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5107(a) 
(West Supp. 2001).  In this case, the Board finds that there 
is sufficient evidence of record to decide his TDIU claim 
properly.  

To establish service connection for a total disability rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.340, 3.341, 4.16 (2001).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Appeals for 
Veterans Claims (Court) has addressed this issue.  

The Court noted that since the foregoing terms were ill-
defined by the laws and regulations pertaining to the VA, 
much could be learned from the decisions of the United States 
Circuit Courts of Appeals which had considered the question 
of whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
noted in particular the following standard announced by the 
8th Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.  

The law provides that a total disability rating may be 
assigned when a schedular rating is less than total if, when 
there are two or more disabilities, at least one disability 
is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2001).  

In the instant case, the Board notes that the PTSD, his only 
service-connected disability, has been rated as 70 percent 
disabling.  As such, the threshold requirement for 
application of 38 C.F.R. § 4.16 (2001) are met.  

Thus, the pivotal issue in this case is whether the veteran's 
service-connected PTSD precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether the veteran is entitled to total 
compensation rating based upon individual unemployability, 
neither the veteran's nonservice-connected disabilities (such 
as a personality disorder) nor his age may be considered.  38 
C.F.R. § 4.19 (2001).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor(s) that 
place(s) his case in a different category than other veterans 
with equal ratings of disability.  Van Hoose v. Brown, 
4 Vet. App. (1993).  

Furthermore, the fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Id.

First, as to the veteran's educational and work history, the 
record shows that the veteran has a high school education 
and, following military service, worked as a carpenter, a 
longshoreman and a general laborer until 1993.  The veteran 
asserts that his PTSD caused him to stop working in 1993 and 
has prevented him from working since that time.  

The examiner in January 2001 noted that the confounding 
factor with regard to the veteran's employability was the 
veteran's history of difficulty maintaining employment prior 
to being drafted.  

According to the examiner, the veteran stated that the 
problem with maintaining employment at that earlier time was 
an internal problem of his own and, when he described what 
would most limit his ability to maintain employment at the 
current time, the veteran stated that his verbal and 
emotional outbursts would be the primary inhibitor.  It was 
the examiner's opinion, therefore, that it would be 
impossible to definitively separate the veteran's pre-
military employment difficulties from his post-military 
employment difficulties and to attribute a value to each.  

It is also significant that the January 2001 opinion 
constitutes the most recent evidence of record.  

The Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), stated that "when it [was] not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 38 
C.F.R. § 3.102, which require[d] that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly 
dictate[d] that such signs and symptoms be attributed to the 
service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 
1996)."  

Accordingly, given the January 2001 examination statement 
that in his opinion, the Board will undertake to analyze the 
veteran's psychiatric symptomatology.  The Board finds in 
this regard that the medical evidence when considered as a 
whole establishes that the service-connected PTSD is 
productive of a disability picture that more nearly 
approximates that of the veteran being precluded from 
obtaining or retaining substantially gainful employment.  

Under the circumstances of this case, the Board concludes 
that a total compensation rating based on individual 
unemployability is warranted for the period of time since the 
date of the grant of service connection for PTSD.  


ORDER

An increased rating to 70 percent for the service-connected 
PTSD from the effective date of the grant of service 
connection is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increase schedular rating higher than 70 percent for the 
service-connected PTSD is denied.  

A total rating based on individual unemployability due to 
service-connected disability from the effective of the grant 
of service connection is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

